GIDEON, j.
I concur in the order affirming the judgment. However, if the opinión of Mr. Justice CORFMAN is intended to hold, *589or is susceptible of construction, that there is a constitutional prohibition against the Legislature fixing the compensation to be paid to county officers at any time, even after their election and induction into office, or of granting such authority to the board of county commissioners, I do not agree or concur with that holding or construction. I base my conclusions on the wording of the statute in question; that is,“ that the statute has expressly provided the time when the compensation or salary shall be fixed by the board of commissioners, and there is no authority granted the commissioners to reduce or increase such salaries during the term for which such officers were elected.